NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted March 8, 2011*
                                     Decided March 11, 2011

                                               Before

                               RICHARD A. POSNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge
          
No. 10‐2911

FARD MOHAMMED                                       Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin.

       v.                                           No. 10‐CV‐551

WISCONSIN INSURANCE SECURITY                        J. P. Stadtmueller,
FUND, et al.,                                       Judge.
     Defendants‐Appellees.                 



                                              O R D E R

        Fard Mohammed, formerly a hall monitor employed by the Racine Unified School
District, sued the district, the Wisconsin Insurance Security Fund (WISF), and others,
alleging that school officials discriminated against him based on his Islamic faith when they


       *
        The defendants were not served with process in the district court and are not
participating in this appeal. Thus, the appeal is submitted on the appellant’s brief and the
record.  After examining these materials, we have concluded that oral argument is
unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 10‐2911                                                                                Page 2

required him to remove his religious head cover and “pilgrimage ring.” However,
Mohammed had already litigated–unsuccessfully–the same claim in state court, first before
the WISF (an administrative body), and later the Dane County Circuit Court and Wisconsin
Court of Appeals. The district court dismissed the complaint sua sponte, concluding that it
was legally frivolous. See 28 U.S.C  § 1915(e)(2). The court explained that Mohammed’s
claim had already been resolved on the merits by the WISF and the Wisconsin state courts,
and that the doctrine of issue preclusion barred him from relitigating issues that were
previously adjudicated. 

        On appeal Mohammed restates the grievances set forth in his complaint, but
nowhere does he develop any meaningful legal argument, with appropriate references to
the record, as to why the district court erred in dismissing his complaint. See Fed. R. App. P.
28(a)(9)(A). Although we construe a pro se litigant’s brief liberally, we cannot construct
arguments when there are none. Anderson v. Hardman, 241 F.3d 544, 545‐46 (7th Cir. 2001);
see Fednav. Int’l Ltd. v. Continental Ins. Co., 624 F.3d 834, 842 (7th Cir. 2010). Accordingly, the
appeal is 
                                                                                       DISMISSED.